Citation Nr: 1116758	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  04-08 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.R. Bodger




INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2008, the Board remanded this matter for further evidentiary development.  Specifically, the Board required that attempts be made to schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss and tinnitus.  Unfortunately, the dictates of the April 2008 remand were not substantially complied with and the Board must again remand this matter for further evidentiary development.  As such, this matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As provided in the April 2008 remand, it was noted that the Veteran was incarcerated and it was indicated that alternative means to obtain an examination were to be attempted, to include (i) attempting to arrange transportation of the Veteran to a VA facility for examination, (ii) contacting the correctional facility and having its personnel conduct an examination according to VA examination worksheets, or (iii) sending a VA examiner to the correctional facility to conduct the examination.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  All attempts to schedule the Veteran for a VA examination related to his claims were to be documented.  If it was determined that a VA examination could not be scheduled, then a medical opinion was to be obtained.  The VA examiner was to provide a medical opinion as to whether the Veteran's hearing loss and tinnitus were at least as likely as not related to service, to include in-service noise exposure, or alternatively caused or aggravated by the Veteran's service-connected diabetes mellitus, to include taking aspirin for treatment of that disability.  

Following the remand, the AMC requested a VA examination from the VA Medical Center (VAMC) in Indianapolis, Indiana.  In a December 2008 reply email, the AMC was told that the VAMC in Marion, Indiana had jurisdiction over the matter and the request should be sent to there.  A second AMC request for a VA examination was sent in July 2009, presumably to the VAMC in Marion, Indiana.  The request included the alternative means for scheduling a VA examination for incarcerated veterans.  In July 2009, the AMC received a response indicating that an appointment could be made for the Veteran.  There is no documentation regarding whether attempts were made to (i) arrange transportation of the Veteran to the VA facility for examination, (ii) contact the correctional facility and have their personnel conduct an examination according to VA examination worksheets, or (iii) send a VA examiner to the correctional facility to conduct the examination.  Further, no determination was made as to whether a VA examination could not be scheduled.  Instead, it appears that the claims file was merely sent to a VA examiner to obtain a medical opinion.  These actions or omissions do not conform to the dictates of the April 2008 Board remand.  
 
Further, the August 2009 VA medical opinion is inadequate as it also does not comply with the dictates of the April 2008 Board remand.  Specifically, the VA examiner reviewed the claims file, to include pertinent medical evidence.  The examiner noted review of a July 2005 private report which stated that the Veteran had moderate bilateral hearing loss and severe tinnitus.  He indicated, however, that the accompanying audiogram was not associated in the claims file.  The examiner was also able to review the service treatment records and noted that the Veteran's enlistment whispered voice test was 15/15, which is considered normal.  The examiner also noted that the separation physical test showed normal hearing sensitivity.  The examiner opined that the hearing loss and tinnitus was less likely as not caused by or a result of acoustic trauma and/or diabetes mellitus.  The examiner indicated that the only audiometric data available for review was the separation audiogram which showed normal hearing as the audiogram associated with the July 2005 report finding moderate bilateral hearing loss and severe tinnitus was not associated with the claims file.  The examiner indicated that the information in the July 2005 private report was insufficient to determine the type of hearing loss the Veteran suffered from (i.e. sensorineural, mixed, etc), which was essential to determine the etiology of the hearing loss.  

The Board finds that the medical opinion is insufficient as it is solely based upon the Veteran no suffering from hearing loss at service separation.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  In this case, the August 209 VA examiner found that the Veteran's current hearing loss was not related to service because there was no hearing loss noted at his separation examination.  However, the examiner did not provide any explanation regarding the Veteran's period of service other than the lack of medical evidence of hearing loss in service.  As noted above, the law does not necessarily require that hearing loss manifest in service.  It would have been helpful had the examiner brought his expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

The Board also notes the numerous statements from the Veteran and third parties which indicate that the Veteran has suffered from hearing problems for a number of years.  The Veteran has maintained that he has chronic bilateral hearing loss and tinnitus which is attributable to combat service in Vietnam during which time he was exposed to rifle and machine gun fire and explosions from motors, grenades and bombs.  Alternatively, the Veteran has provided that his service-connected diabetes mellitus, based on taking aspirin for the condition, has contributed to his hearing loss and tinnitus.  He indicated experiencing hearing problems, to include ringing in his ears, both during and after service.   The Veteran has also submitted third-party statements from a W.Z, a R.H., and a R.S. indicating that the Veteran has experienced problems with his hearing throughout his incarceration from 1972 to the present.  These statements provided that if the Veteran is not looking at the person talking he cannot hear what is said.  The statements also provide that the Veteran made numerous requests to have his ears examined when he was first incarcerated but to no avail.  The Veteran's statements describing his symptoms as well as the statements from the third parties regarding what they have witnessed of the Veteran's hearing are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  They are also found to be credible in these statements.  On remand, the examiner should comment on the Veteran's statements in rendering the medical opinion.  

Further, it is also noted that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  On remand, the examiner should determine whether the Veteran's tinnitus is the result of acoustic trauma.  The examiner should also discuss other possible causes, including whether the Veteran's tinnitus may be due to hearing loss.  

Based upon the foregoing, the actions taken by the AMC, RO, and VA examiner do not comply with the April 2008 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Alternate measures must be taken to schedule the Veteran for a VA examination pursuant to Bolton v. Brown, 8 Vet. App. 185 (1995) and, as provided in the April 2008 remand, these measures must be documented.  Thereafter, the Board finds that at the very least a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's hearing loss and tinnitus.  Here, as discussed above, the medical opinion, set out as part of the August 2009 VA examination report, is not adequate to enable the Board to provide a fully informed evaluation of the Veteran's claims and does no comply with the April 2008 Board remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, additional action is therefore required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss and tinnitus.  In light of the Veteran's incarceration, the following options for undertaking the examination are to be explored, to include (i) attempting to arrange transportation of the Veteran to a VA facility for examination, (ii) contacting the correctional facility and having their personnel conduct an examination according to VA examination worksheets, or (iii) sending a VA examiner to the correction facility to conduct the examination.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  

The RO is specifically directed to document all attempts taken under Bolton to schedule the Veteran for a VA examination related to his claims.  

If the Veteran is able to be scheduled for a VA examination pursuant to Bolton, the claims folder and a separate copy of this REMAND as well as the April 2008 REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  Such a review of the claims file should be noted in the examination report.  All studies or tests deemed necessary by the examiner should be performed.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  It should also be noted that the third-party statements indicating the Veteran's continuity of symptomatology through his incarceration from 1972 to the present are competent evidence.  

Whether or not a VA examination can be feasibly performed, a VA examiner should state an opinion as to whether any current hearing loss is at least as likely as not (50 percent probability or greater) etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure during the Veteran's period of service as opposed to some other cause.  

The examiner should also provide an opinion as to whether the Veteran's hearing loss was aggravated by or causally related to the Veteran's service-connected diabetes mellitus, to include taking aspirin for treatment of this disability.  

Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

Disregarding that complaints of tinnitus are not documented in the service treatment records, the examiner should also offer an opinion as to whether any current tinnitus is at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  The examiner should also provide an opinion as to whether the Veteran's tinnitus is casually related to or aggravated by his diabetes mellitus, to include taking aspirin for treatment of this disability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


